— Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Molea, J.), rendered August 20, 2003, convicting him of criminal possession of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]).
The defendant has raised no nonfrivolous issues in his supplemental pro se brief. Contrary to the defendant’s contention, the record demonstrates that his waiver of prosecution by indictment was valid (see CPL 195.10, 195.20; People v Hill, 269 AD2d 404, 405 [2000]). Prudenti, P.J., Schmidt, Santucci, Luciano and Spolzino, JJ., concur.